Citation Nr: 9907770	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-06 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for visual impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel
INTRODUCTION

The appellant served on active duty from January 1977 to 
September 1984.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
the presence of chronic fatigue syndrome.

2.  The appellant has been diagnosed with presbyopia; 
competent evidence of visual impairment, other than 
refractive error, has not been presented.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for chronic 
fatigue syndrome has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

2.  A well grounded claim for service connection for visual 
impairment has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for chronic fatigue 
syndrome and visual impairment.  Service connection may be 
granted, when the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998). 

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim that is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1997).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A.  Chronic Fatigue Syndrome

Service medical records, including service retirement 
examination dated June 1995, are negative for chronic fatigue 
syndrome, as well as, for complaints of persistent symptoms 
of fatigue.  On VA general examination in July 1996, the 
appellant reported that he was attending college and that he 
worked part-time as a sales clerk.  He further reported that 
he had a problem with excessive fatigue due to his 
medications.  History of fatigue was diagnosed.  VA 
outpatient treatment records for the period of November 1995 
to December 1997 are negative for a diagnosis of chronic 
fatigue syndrome.  At a personal hearing in March 1997, the 
appellant testified that he first noted fatigue in 1991 and 
that he had problems sleeping.  The appellant did not suggest 
that he had an undiagnosed illness resulting in fatigue.

As the determinative issue involves a question of medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In this case, competent 
evidence of the claimed disability has not been presented.  
As a layman, the appellant is not competent to offer opinions 
on medical diagnosis and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak supra. at 611.

Without evidence showing that the claimed disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Therefore, the Board finds that the claim for service 
connection for chronic fatigue syndrome is not well grounded.

B.  Visual Impairment

Service medical records and VA eye examination dated July 
1996 establish the presence of presbyopia.  At a personal 
hearing, the appellant also testified that he had blurred 
vision in service, which has not improved.  Presbyopia is a 
refractive error of the eye and, at this time, it is the only 
vision impairment of record to have been diagnosed.  
According to the provisions of 38 C.F.R. § 3.303(d), 
refractive error of the eye is not a disease or disability 
within the meaning of the applicable legislation.

As indicated above, without evidence showing that a disease 
or disability is present, no plausible claim for service 
connection can be presented, the claim is not well grounded.  
Brammer supra. at  225 and Rabideau supra. at 144.  In this 
case, the appellant has not presented competent medical 
evidence of a visual disease or disability.  Again, he is not 
competent to offer opinions on medical diagnosis and lay 
assertions of medical diagnosis cannot constitute evidence to 
render a claim well grounded.

Therefore, as presbyopia is not a disability for which 
service connection may be had, and as there is no evidence of 
any other vision problem or impairment, the Board finds that 
a well grounded claim for visual impairment has not been 
presented.

***
We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). This 
obligation was successfully completed by VARO in its February 
1997 and February 1998 statement of the case. Likewise, the 
Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claims for service connection.



ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for visual impairment is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


